DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 10-2017-0019522), machine translation.
Regarding claims 1, 4, 5, 8, and 13, Park discloses a microporous membrane and lithium secondary battery comprising:
a polyolefin-based porous base 110 (Fig. 1, p. 4, 3rd paragraph);
a heat-resistant coating layer 120 (first coating layer) applied to one or both surfaces of the porous substrate (Technical solution, top p. 3); and
a polymer adhesive layer 130 (second coating) formed on an anode orientation surface of the secondary battery (Technical solution, p. 2, 7th paragraph).
The heat-resistant coating layer 120 (fist coating layer) includes heat resistant material (flame retardant material) including AlOOH (Technical solution, p. 2, 4th paragraph). The polymer adhesive layer 130 (second coating) includes at least a binder material including ethylene vinyl acetate copolymer (Technical solution, p. 2, 5th paragraph). Figure 1 to Park provided below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, Park discloses examples where the thickness of the first coating layer is 4 µm and 6 µm thick (Table 1). The second coating layer is 1 µm thick. Therefore, the weight of W1 is greater than the weight of W2. 
Regarding claims 6 and 7, instant claim 6 is proviso upon limitation inorganic particles not required by the independent claim; therefore, the limitations of instant claims do not come into force.
Regarding claim 11, Park discloses secondary battery (Technical Problem, 1st paragraph).
Regarding claim 12, Park discloses the adhesive layer on one or both surfaces of the polyolefin porous substrate (p.5, 8th paragraph). The materials of construction and structure being comparable, the battery would have the recited cycle characteristics.
Claims 1, 2, 4-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2015/0050544).
Regarding claims 1, 4, 5, 11, and 13, Nam discloses a rechargeable lithium battery comprising:
separator 13 including substrate 14, wherein the substrate is a polyolefin-based resin (para 0057);
a coating layer including a first layer 15 facing negative electrode 11 (Fig. 2, para 0046);
a coating layer including a second layer 16 facing positive electrode 12 (Fig. 2, para 0046).
The first layer 15 includes an organic material and may further include a binder (para 0067). The binder may be SBR, CMC, and PVdF (para 0068). The second layer 16 includes an 3 and AlO(OH) (flame retardant material) (para 0071). Figure 2 to Nam is provided below.

    PNG
    media_image2.png
    779
    506
    media_image2.png
    Greyscale

Regarding claim 2, Nam discloses the inorganic material coating layer was 5 µm thick and the organic material was 4 µm thick (Example 4, para 0124). Therefore, the weight of inorganic coating layer (W1) is greater than the weight of organic material layer with binder (W2).
Regarding claims 6 and 7, Nam discloses layer 47 facing the negative electrode (Fig. 5). Layer 47 includes inorganic material including Al2O3, SiO2, MgO, and TiO2 (para 0071). 
Regarding claims 8 and 9, Nam discloses PVdF (para 0068).
Regarding claims 12, Nam discloses the battery having second coating layer on both side of the separator (Figs. 3 and 4). The materials of construction and structure being comparable, the battery would have the recited cycle characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Park et al. (KR 10-2017-0019522).
Regarding claim 3, Park teaches examples where the thickness of the first coating layer is 4 µm and 6 µm thick (Table 1). The second coating layer is 1 µm thick. Taking density into account, the examples of Park will overlap or lie inside ranges disclosed by the prior art.
With respect the loading of greater than 7 g/m2, using the above thickness and a density of at least 1 g/cm3, the loading would be at least 7 g/m2.
prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Park et al. (KR 10-2017-0019522) in view of Kim et al. (KR 10-2012-0079515), machine translation.
Regarding claim 9, Park does not teach PVdF, TFE, or polyimide.
Kim, directed to an asymmetrical separator, teaches binders including polyvinylidene fluoride (p. 6, 4th paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute one known binder for another used for the same.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Nam et al. (US 2015/0050544).
Regarding claim 3, Nam teaches the inorganic material coating layer was 5 µm thick and the organic material was 4 µm thick (Example 4, para 0124). Taking density into account, the examples of Nam will overlap or lie inside ranges disclosed by the prior art.
With respect the loading of greater than 7 g/m2, using the above thickness and a density of at least 1 g/cm3, the loading would be at least 9 g/m2.
.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723